                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TEXAS
                             SHERMAN DIVISION


NATHANIEL HIERS                             §
                                            §
v.                                          §   CIVIL ACTION NO. 4:20-CV-321-SDJ
                                            §
THE BOARD OF REGENTS OF THE                 §
UNIVERSITY OF NORTH TEXAS                   §
SYSTEM, ET AL.                              §

                   ORDER GRANTING DEFENDANTS’
       .       UNOPPOSED MOTION TO EXCEED PAGE LIMIT

       On this day the Court considered Defendants’ Unopposed Motion to Exceed

 Page Limit. (Dkt. #37). The Court GRANTS the motion and authorizes Defendants

 to file their Motion to Dismiss Plaintiff’s Verified Complaint in excess of the page

 limits for dispositive motions set forth in the Court’s Local Rules. The motion should

 be no more than 40 pages in length, exclusive of caption, signature, certificate

 of service, and any table of contents and/or table of authorities.

           So ORDERED and SIGNED this 29th day of July, 2020.




                                                      ____________________________________
                                                      SEAN D. JORDAN
                                                      UNITED STATES DISTRICT JUDGE
